AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 1



                                        UNITED STATES DISTRICT COURT
                                                            Eastern District of Arkansas
                                                                                                                                    K, CLERK
           UNITED STATES OF AMERICA                                       Judgment in a Criminal Case
                               V.                                         (For Revocation of Probation or Supervised Release)       DEPCLERI(


                ROOSEVELT STOVALL
                                                                          Case No. 4:16-cr-00022 KGB
                                                                          USM No. 30750-009
                                                                           LOTT ROLFE, IV
                                                                                                      Defendant's Attorney
 THE DEFENDANT:
 ~ admitted guilt to violation of condition(s)              1, 3, 4, 5
                                                          -----------
                                                                                           of the term of supervision.
 ~ was found in violation of condition(s) count(s) 2                                  after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                               Violation Ended
 1                                  Failure to report to the probation officer in a manner and

                                    frequency directed by the Court or probation officer.                         09/30/2018




        The defendant is sentenced as provided in pages 2 through _ _6_ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •    The defendant has not violated condition(s) - - - - - - ~ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully pa~d. ,f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic c!fcumstances.

                                                4235
 Last Four Digits of Defendant's Soc. Sec. No.: _ __                       01/17/2020
                                                                                              Date oflmposition of Judgment
 Defendant's Year of Birth:            1968

 City and State of Defendant's Residence:
                                                                               ~·sh~ !1. fu!M-   1
                                                                                                       Signature of Judge
 Gould, Arkansas
                                                                           Kristine G. Baker, United States District Judge
                                                                                                     Name and Title of Judge
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet IA

                                                                                                             2_
                                                                                             Judgment~Page _ _      of _ _6__
DEFENDANT: ROOSEVELT STOVALL
CASE NUMBER: 4:16-cr-00022 KGB

                                                      ADDITIONAL VIOLATIONS

                                                                                                                   Violation
Violation Number               Nature of Violation                                                                 Concluded
2                              Failure to work regularly at a lawful occupation, unless excused by the

                               probation officer for schooling, training, or other acceptable reasons.             09/30/2018
3                              Failure to notify the probation officer ten days prior to any change in

                               residence or employment.                                                            03/31/2018

4                              Failure to participate in sex offender treatment, under the guidance and

                               supervision of the probation office, and abide by the rules, requirements, and
                               conditions of the treatment program, including submitting to polygraph testing

                               ~p t!ig:.in the treatment and supervision process. Failure to @'Y for the cost
                               of treatment based on ability to pay as determined by the probation office.

                               failure to abstain from the use of alcohol throughbut the- co1,1rse of treatment.   05/20/2017
5                              Failure to pay the $100 special penalty assessment.                                 01/17/2020
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocation,
                        Sheet 2- Imprisonment
                                                                                                 Judgment - Page     3     of      6
                                                                                                                                - - - - -

DEFENDANT: ROOSEVELT STOVALL
CASE NUMBER: 4:16-cr-00022 KGB


                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

6 months.




     •     The court makes the following recommendations to the Bureau of Prisons:




     ~ The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at                                •    a.m.      •    p.m.    on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                    to

at   _________________ with a certified copy of this judgment.




                                                                                              UNITED ST A TES MARSHAL


                                                                             By
                                                                                           DEPUTY UNITED STA TES MARSHAL
 AO 2450 (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 3 ~ Supervised Release
                                                                                                Judgment~Page     4     of       6
DEFENDANT: ROOSEVELT STOVALL
CASE NUMBER: 4:16-cr-00022 KGB
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 5 years.




                                                      MANDATORY CONDITIONS

1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                      substance abuse. (check if applicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. /check if appltcable)
5.     i!f You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     !if You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
           where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     • You must participate in an approved program for domestic violence. (check !f applicable!

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page       5    of        6
DEFENDANT: ROOSEVELT STOVALL
CASE NUMBER: 4:16-cr-00022 KGB

                                         ST AND ARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
     your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
     different time frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
     and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
     from the court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
     notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
     officer within 72 hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
     officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
     from doing so. lfyou do not have full-time employment you must try to find full-time employment, unless the probation
     officer excuses you from doing so. lfyou plan to change where you work or anything about your work (such as your position
     or your job responsibilities), you must notify the probation officer at least IO days before the change. If notifying the
     probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
     officer within 72 hours of becoming aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
     been convicted of a felony. you must not knowingly communicate or interact with that person without first getting the
     permission of the probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
     that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
     nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
     without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
     may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
     contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                         Date
 AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 3D- Supervised Rdease
                                                                                          Judgment-Page _       of
  DEFENDANT: ROOSEVELT STOVALL
  CASE NUMBER: 4:16-cr-00022 KGB

                                            SPECIAL CONDITIONS OF SUPERVISION

All general and standard conditions previously imposed remain in full force and effect.

The defendant shall participate, under the guidance and supervision of the probation office, in a substance abuse
treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. Further,
he must abstain from the use of alcohol throughout the course of treatment. He shall pay for the cost of treatment at the
rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
probation office. If he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

The probation office will provide state officials with all information required under any sexual predator and sexual offender
notification and registration statutes and may direct the defendant to report to these agencies personally for required
additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and DNA
collection.

The defendant shall participate, under the guidance and supervision of the probation office, in sex offender treatment and
abide by the rules, requirements, and conditions of the treatment program, including submitting to polygraph testing
sessions. Further, he must abstain from the use of alcohol throughout the course of treatment. He shall pay for the cost of
treatment at the rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as
determined by the probation office. If he is financially unable to pay for the cost of treatment, the co-pay requirement will
be waived.

The defendant shall not directly or indirectly contact the victim identified in paragraph 27 of the presentence report by any
means, including in person, by mail, electronically, or via third parties. If the contact occurs, the defendant shall
immediately leave the area of contact and report the contact to the probation office.

The defendant shall not associate with or have any contact with convicted sex offenders unless in a therapeutic setting
and approved by the probation office.
